DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 10/05/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires that there is a step of adjusting a zero point. But the step of adjusting a zero point is predicated by a step of executing a film forming process until an ultimate pressure reaches a target range. However it is not clear if there is actually a required zero adjustment because the claim is open to interpretation of processes wherein the ultimate pressure is already within a target range.
Claim 3 requires that the target pressure is the pressure detected by the pressure gauge when the interior of the processing container is evacuated to the 
Claim 4 requires that the target pressure is a pressure immediately before the cleaning process, but claim three from which it depends requires that the pressure is the highest vacuum degree in a state of depositing a film. While the highest reachable vacuum degree may be immediately before the cleaning process, this claim is indefinite because the highest vacuum degree could be reached at any point in the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2001/0017205) in view of Matsuura (2006/0216418) and alternatively in further view of Tanaka (2005/0090927).
Ikeda teaches a film forming apparatus comprising:
- a pressure reducible process chamber, 13 see figure 1 and related text, and
- a pressure gauge (49) to detect a pressure in the chamber, 
- and a controller - the teachings include the process chamber being pumped out to an ultimate pressure by means of a pressure control mechanism [0034], therefore it is understood/taught that there is a controller, and further the pressure in the chamber is detected by the pressure gauge.
	In regard to the step of the controller being configured to repeat a cycle of adjusting a zero point and executing a film forming process, Ikeda does not specifically teach the controller performing the film forming process.
	Matsuura teaches that a film forming apparatus includes a controller that controls the pressures as well as process recipe [0046].  
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the process recipe by the controller that controls the pressure in the chamber as Matsuura teaches that such is an operable manner of controlling a film forming apparatus.  One would apply the controller of the combined art to control both the pressure and related functions as well as the film forming method as Ikeda is silent on exactly how the film formation is controlled and Matsuura teaches such an operation/controller.

	In the event that it is considered that an adjusting a zero step is required the teachings of Tanaka are further applied.  Tanaka teaches that in a processing apparatus it is useful to calibrate the zero pressure of a pressure gauge [0060-07] in order to improve the performance of the apparatus, see background art.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to calibrate the zero point of the pressure gauge in the apparatus of Ikeda as it would assist in better for performance of the apparatus.  In regard to the controller performing the tasks, it would be understood per the combined art (see Matsuura) for the controller to control all elements of the process including the zeroing of the pressure gauge.
	Regarding claim 2, as per above the pressure is pumped down to an ultimate pressure which meets the requirement of the target pressure.
	Regarding claim 9, while the combined art does not specifically teach a cleaning process, examiner takes official notice that chamber cleaning processes are well known in the art. Wherein it is not clear the timing of the target pressure, the limitation is held as met by the combined art.  The claim requires that the process occurs at a target pressure that is the ultimate pressure, for this process to occur immediately before the cleaning process would be obvious in the case that the ultimate pressure occurred at the end of the deposition process, for example, and, further, particularly wherein “immediately” is not specifically defined.
Regarding claim 12, Ikeda is silent on the exact film formed, but examiner takes official notice that it is well known to form a film of silica an oxide in such a CVD chamber. The selection of the particular gases would have been further obvious based on the selection of materials, see MPEP 2144.07.
	Regarding claim 13, Matsuura teaches that processing chambers configured to hold plurality of substrates in a vertical direction is a useful chamber particularly for increasing throughput over that exemplified by Ikeda.
	Regarding claim 14, all elements of the configuration of the control device are addressed above, as per the arguments the controller of Matsuura is capable of carrying out the claimed steps.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2001/0017205) and Matsuura (2006/0216418) and alternatively in further view of Tanaka (2005/0090927) and in further view of Sakane (2018/0148838).
	Regarding claim 3, as per the combined art, the process is performed until reaching the ultimate pressure, but Ikeda does not specifically teach a pressure gauge that is in the process chamber. Sakane teaches that it is possible to control the deposition thickness on a pressure gauge that is located within a chamber [0067].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the pressure gauge of Sakane in the apparatus of Ikeda as it is known to be obvious to replace one operable part with another operable part in one would have an expectation of operability of using the pressure gauge of Sakane in the apparatus of Ikeda.
Regarding claims 4 and 9, while the combined art does not specifically teach a cleaning process, examiner takes official notice that chamber cleaning processes are well known in the art. Wherein it is not clear the timing of the target pressure, the limitation is held as met by the combined art.  The claim requires that the process occurs at a target pressure that is the ultimate pressure, for this process to occur immediately before the cleaning process would be obvious in the case that the ultimate pressure occurred at the end of the deposition process, for example, and, further, particularly wherein “immediately” is not specifically defined.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2001/0017205) and Matsuura (2006/0216418) and alternatively in further view of Tanaka (2005/0090927) and in further view of Kannan (2006/0154383).
	The teachings of the combined prior art do not teach the specifically claimed pressure meter, however Kannan teaches that a diaphragm vacuum gauge is an operable pressure meter to use in a processing system [0030].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the pressure gauge of Kannan in the apparatus of Ikeda as it is known to be obvious to replace one operable part with another operable part in one would have an expectation of operability of using the pressure gauge of Kannan in the apparatus of Ikeda.

Allowable Subject Matter
Claims 5-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715